                                          Case 4:19-cv-01751-DMR Document 14 Filed 06/17/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PETER TODD,
                                   7                                                       Case No. 4:19-cv-01751-DMR
                                                       Plaintiff,
                                   8
                                                 v.                                        CLERK'S NOTICE RE:
                                   9                                                       CONTINUANCE OF INITIAL CASE
                                        SARAH MICHELLE REICHWEIN,                          MANAGEMENT CONFERENCE
                                  10
                                                       Defendant.                          Re: Dkt. No. 13
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of Plaintiff’s case management statement and request to continue the

                                  14   Initial Case Management Conference (Docket No. 13). The request is granted. The Initial Case

                                  15   Management Conference currently set for July 3, 2019 at 1:30 p.m. has been continued to

                                  16   September 4, 2019 at 1:30 p.m. before Magistrate Judge Donna M. Ryu in Courtroom No. 4, Third

                                  17   Floor, U.S. District Court, 1301 Clay Street, Oakland, CA 94612. The joint case management

                                  18   conference statement is due on August 28, 2019.

                                  19          Plaintiff shall serve the Defendant with a copy of this Clerk's Notice and file a proof of

                                  20   service with the court.

                                  21   Dated: June 17, 2019
                                                                                        Susan Y. Soong
                                  22                                                    Clerk, United States District Court
                                  23

                                  24

                                  25                                                    By: ________________________
                                                                                        Ivy Lerma Garcia, Deputy Clerk to the
                                  26                                                    Honorable DONNA M. RYU

                                  27

                                  28
